In September, 1935, appellee filed its petition in the Probate Court of Duval County praying that the last will and testament of Susan H. James be admitted to probate. Appellants filed answers resisting the probate. On the issues made by the petition and answer, testimony was taken, the case was fully submitted, and an order was entered admitting the will to probate. This order was on appeal affirmed by the circuit court, a rehearing denied, and appeal was prosecuted to this Court.
It is contended that the judgment below should be reversed because (1) two of the attesting witnesses were disqualified for not satisfying themselves that the testatrix was of sound mind and disposing memory, and (2) at the time the will was executed, the testatrix is shown to have *Page 464 
been very old and infirm, that the will was not her free act and deed and that she did not have mental capacity to execute a will.
From the evidence as to the qualification of the witnesses, it might be inferred that they knew very little about the testamentary capacity of the testatrix, but a very large part of the testimony was taken on this point and it failed to convince either the probate judge or the circuit judge that the testatrix was devoid of capacity to make her will or that it was secured by undue influence. In view of this holding, it would have been rather anomalous for them to have held the witnesses disqualified. The evidence has been examined and it fails to convince us that the judgment of the chancellor should be disturbed nor do we see that a discussion of the evidence would serve any useful purpose.
It is accordingly affirmed.
Affirmed.
BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.